Citation Nr: 0029580	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral breast 
nodules.

2.  Entitlement to service connection for a renal disorder.

3.  Entitlement to an initial evaluation in excess of 
30 percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to April 
1980 and from May 1980 to December 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, granted service 
connection for bipolar disorder and assigned a 10 percent 
evaluation, effective January 1, 1998, and denied entitlement 
to service connection for bilateral breast nodules and renal 
damage.

In February 1999, the veteran presented oral testimony before 
a Hearing Officer at the RO.  The transcript has been 
associated with the claims file.

In November 1999, the veteran presented oral testimony before 
the undersigned Veterans Law Judge via a videoconference 
hearing with the RO.  The transcript has been associated with 
the claims file.

At the time of the November 1999 Board hearing, the veteran 
submitted additional evidence; however, she has waived 
initial consideration by the RO.  Accordingly, the Board may 
proceed with appellate review of the veteran's claims.  38 
C.F.R. § 20.1304(c) (2000).

The issue of entitlement to service connection for a renal 
disorder is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Bilateral breast nodule is a laboratory finding and not a 
disability for VA purposes.

2.  Bipolar disorder is manifested by total occupational 
impairment and social impairment.


CONCLUSIONS OF LAW

1.  A disability manifested by bilateral breast nodule was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303 (2000).

2.  The criteria for an initial evaluation of 100 percent for 
bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in January 1991, the 
veteran complained of a tender lump in her right breast.  The 
examiner stated he could feel a 1.5-centimeter tender lump 
and entered a diagnosis of tender lump on the right breast.

In a separate January 1991 treatment report, the examiner 
confirmed the finding of a lump in the right breast and 
entered a diagnosis of tender fibro-adenoma in the right 
breast.  

In February 1991, the examiner stated the nodule was not 
palpable that day and was too small, making surgery 
impractical.

In June 1991, a firm prominence of the tissue in the center 
of the right breast was felt.  The impression was right 
breast nodule.  The veteran underwent a mammogram at that 
time.  The mammogram revealed no significant abnormality.  
The impression entered was no evidence of a cyst in the area 
of the palpable lump.

In August 1991, the examiner stated the mass was no longer 
present.  

An October 1993 bilateral mammogram showed moderately dense 
breasts with no suspicious masses and no abnormal 
calcifications.  The conclusion was symmetric breasts with 
probably small lymph node in the upper left breast.

In December 1996, the veteran was hospitalized with a 
diagnosis of severe major depression without psychosis.  The 
examiner stated the current global assessment of functioning 
(GAF) score was 25, with a past GAF score of 55.

The separation examination, conducted in October 1997, 
revealed the veteran was currently receiving care for major 
depression and anxiety.  Clinical evaluation of the breasts 
was normal.

A June 1998 private medical record shows the examiner entered 
a diagnosis of moderate mixed bipolar disorder based upon 
vacillation from elevated moods to depression, decrease need 
for sleep, pressured speech, racing thoughts, spending 
sprees, marked depression, suicidal thoughts, compulsive 
behavior, and crying spells.  She determined the veteran's 
GAF score was 43.

The examiner stated the veteran was moderately restricted 
from the following activities: daily living; understanding, 
carrying out, and remembering simple instructions; responding 
appropriately to supervision, co-workers, and usual work 
situations; and dealing with changes in a routine work 
setting.  She stated the veteran was markedly restricted as 
to difficulties in maintaining social functioning and between 
markedly restricted and extremely restricted in dealing with 
work stresses.

The examiner stated the veteran had constant episodes of 
deterioration or decompensation in work or work-like settings 
and that she did not think the veteran could perform a full 
eight-hour work day on a continuing basis.  She determined 
the veteran was not competent to manage her own funds.  The 
examiner noted that bipolar disorder was a chronic condition, 
but with consistent and appropriate treatment, the veteran 
could improve enough to return to work.

A July 1998 VA psychiatric evaluation report shows the 
veteran reported she had been hospitalized three times while 
in service for psychiatric treatment.  The examiner stated 
the veteran was cleanly dressed and participated in the 
examination politely.  The veteran stated that sometimes she 
was on top of the world and sometimes would fall into a 
suicidal preoccupation.  She stated the cycle was 
inconsistent.  The examiner stated the veteran was well 
oriented and able to express herself in full sentences.  
Psychotic manifestations were not detected, and her contact 
with outside reality was noted be good.  The examiner stated 
the veteran was visibly nervous.  The diagnostic impression 
was bipolar disorder.  The examiner stated he felt her GAF 
score was estimated at 65.  He noted she had never been a 
"working lady" and did not think about picking up a 
position.

A July 1998 VA gynecological examination report shows that 
examination of the breast revealed no masses or tenderness.  

An August 1998 VA bilateral mammogram report shows an oval 
nodule was seen in the upper left breast.  The VA radiologist 
stated that there was no mass, architectural distortion, or 
malignant-type microcalcification seen.  The impression was 
that the mammogram was negative for malignancy.

An August 1998 private medical record shows the examiner 
entered a diagnosis of mixed bipolar disorder.  The examiner 
stated she based her diagnosis on the following findings in 
the veteran: irritability, spending sprees, depressed and 
hypomanic moods, pressured speech, and crying spells.  She 
entered a GAF score of 41-50.

The examiner stated the veteran was moderately restricted 
from the following activities: daily living; understanding, 
carrying out, and remembering simple instructions; responding 
appropriately to supervision, co-workers, and usual work 
situations; and dealing with changes in a routine work 
setting.  She stated the veteran was markedly restricted as 
to difficulties in maintaining social functioning and between 
markedly restricted and extremely restricted in dealing with 
work stresses.

The examiner stated the veteran had constant episodes of 
deterioration or decompensation in work or work-like settings 
and that she did not think the veteran could perform a full 
eight-hour work day on a continuing basis.  She determined 
the veteran was not competent to manage her own funds.

A December 1998 letter shows the veteran was granted Social 
Security Administration disability benefits based upon her 
bipolar disorder.

VA outpatient treatment reports, dated from June 1998 to 
January 1999, show treatment for bipolar disorder.  In June 
1998, the veteran reported she was struggling with preventing 
herself from overreacting.  The examiner noted the veteran 
had significant stabilization of mood.  In July 1998, the 
examiner stated the veteran was having a hard time accepting 
her mental illness.  The veteran described being in an "up" 
mood.  In September 1998, the veteran described having 
violent nightmares.  She stated she felt irritable and was 
crying "too easily."  She denied suicidal and homicidal 
ideations and hallucinations.

In October 1998, the examiner noted there was improvement in 
the veteran's mood stability.  In November 1998, the 
veteran's mood was noted to be slightly elevated.  In January 
1999, the examiner stated the veteran was very depressed, 
irritable, having crying spells, and having racing thoughts, 
to include violent thoughts.  The examiner stated the veteran 
had vague homicidal ideations.  Later that same month, the 
examiner stated the veteran's speech was pressured and rapid 
and sounded anxious.  At that time, the veteran denied 
homicidal and suicidal ideations.

In February 1999, the veteran presented oral testimony before 
a Hearing Officer at the RO.  She stated she was receiving 
treatment only at the VA Medical Center for her bipolar 
disorder.  The veteran stated she would go through mood 
swings regularly.  She stated one minute she could feel good 
and do things like wash dishes, cut the grass, etc., and then 
another minute feel depressed and start crying.  The veteran 
noted she had become violent with her son, which was not 
normal behavior for her.  The veteran's spouse stated the 
veteran's moods could change quickly-she could go from being 
fine to a crying spell.  The veteran testified she was not 
working and was on Social Security Administration disability 
benefits for her bipolar disorder.

As to her breast nodules, the veteran stated a nodule had 
been found in her breast in the 1970s and again in 1984.  She 
noted the lump found in her right breast in service had 
disappeared and that one in her left breast had been found 
since service.  The veteran stated they kept finding lumps in 
her breasts.

A November 1999 letter from the veteran's treating VA 
physician states the veteran continued to struggle with the 
side effects from medication she was taking for bipolar 
disorder and acceptance of her illness.  She stated the 
veteran, during group therapy, would give good advice to 
others but did not seem to be rational or possess good 
judgment when dealing with her own issues, evidenced by a 
bout of shoplifting, where she seemed unable to control her 
impulses.  The physician stated the veteran was unstable and 
continued to have panic attacks and had been unsuccessful at 
returning to school or work.

In November 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  The veteran 
stated she had been diagnosed in service with breast nodules 
in 1991.  She stated her left breast continued to feel sore 
and that she had developed swelling.

As to her bipolar disorder, the veteran stated she would get 
panic attacks.  She testified she was unable to work and had 
not worked since getting out of service in December 1997.  
The veteran stated because she was Christian, she could never 
kill herself.  She described how difficult it was going 
through the ups and downs related to her illness.

The veteran's spouse stated that the veteran's mood would 
change suddenly and that she would get overwhelmed and start 
crying.  He noted he would have to come home from work at 
times to take care of her.

Criteria

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000), Public Law No. 106-
398, to be codified at 38 U.S.C.A. § 5107(a); HR 4864, 
Veterans Assistance Act of 2000 (to be codified at 
38 U.S.C.A. § 5103).

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Evaluation

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  

The Board notes it has continued the issue as "entitlement 
to an initial evaluation in excess of 30 percent for bipolar 
disorder" since service connection has been granted in the 
rating decision on appeal, and the appellant seeks a higher 
evaluation than the one assigned by the RO.  The appellant is 
not prejudiced by this naming of the issue, as the law and 
regulations governing the evaluation of disabilities are the 
same regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
distinction between disagreement with the original evaluation 
awarded and a claim for an increased evaluation is important 
in terms of VA adjudicative actions.  Id.  However, the Court 
did not provide a substitute name for the issue.

In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
during the appeal period and that a uniform evaluation is 
appropriate in this case.

The rating criteria for bipolar disorder and the applicable 
ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9432 (2000).

As stated above, when all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert, 1 Vet. App. 49.

Analysis

I.  Service Connection

The Board finds that VA has fulfilled its duty to assist as 
to the veteran's claim for service connection for bilateral 
breast nodules.  She was examined in July 1998, and underwent 
a mammogram in August 1998.  Additionally, the Board is 
satisfied that all relevant facts have been properly 
developed to their full extent.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).  
The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  Therefore, the Board may 
proceed with adjudicating the veteran's claim.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral breast nodules.  
Specifically, the veteran has not brought forth evidence of a 
disability related to bilateral breast nodules.  The service 
medical records show that a nodule was found in her right 
breast but then disappeared.  The August 1998 VA mammogram 
established that she has an oval nodule in her left breast; 
however, the radiologist stated that the mammogram did not 
reveal any mass, architectural distortion, or malignant-type 
microcalcification.  Therefore, the veteran has not brought 
forth evidence of a current disability.  

As stated above, service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . . ."  38 U.S.C.A. §§ 1110, 1131.  A finding of a 
nodule in the veteran's right breast in service and left 
breast post service does not establish that there is a 
disability resulting from an injury or a disease.  See id.  
Absent an underlying disease or injury, service connection 
may not be granted, and thus the claim for service connection 
for bilateral breast nodules must be denied.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (Court held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

Although the veteran has claimed that she has a disability 
related to bilateral breast nodules, she does not have the 
requisite knowledge of medical principles that would permit 
her to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 
4 Vet. App. 492, 494 (1992); see also Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995) (en banc).

The Board notes it is not competent to supplement the record 
with its own unsubstantiated medical conclusion as to whether 
or not the veteran has a disability related to bilateral 
breast nodules.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board acknowledges that it has decided this issue on 
appeal on a different legal basis than the RO did.  When the 
Board, in a decision, addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, the 
Board concludes that the veteran has not been prejudiced by 
this decision.  The Board has considered the same law and 
regulations of which the veteran had notice when the 
statement of the case was provided to her; she also was 
afforded the opportunity to provide testimony at several 
personal hearings.  During those hearings, her testimony 
clearly related to the ultimate question in this case.  
Therefore, the Board has concluded that the veteran's due 
process rights have not been detrimentally affected, and the 
Board is able to render a decision on this issue.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for bilateral breast 
nodules, for the reasons stated above.  Gilbert, 1 Vet. 
App. at 53.

II.  Increased Evaluation

The Board notes that VA has fulfilled its duty to assist in 
that the veteran has been given a VA examination.  Another 
examination need not be ordered, as the decision as to this 
claim is fully favorable.

After having reviewed the evidence of record, the Board finds 
that the evidence supports the grant of a 100 percent 
evaluation for bipolar disorder.  The evidence establishes 
that the veteran cannot work and that she has constant mood 
swings.  A June 1998 private medical record shows the 
examiner determined that the veteran could not perform a full 
eight-hour workday on a continuing basis.  Additionally, she 
felt the veteran could not manage her own money.  She entered 
a GAF score of 43.  The examiner stated the veteran was 
markedly restricted in maintaining social functioning.  An 
August 1998 private medical record shows the same findings 
that the veteran was not capable of working a full eight-hour 
day and that she was markedly restricted in maintaining 
social functioning.  This examiner entered a GAF score of 
between 41 and 50.  

Based upon review of the VA outpatient treatment reports, the 
veteran goes from being in an up mood to being severely 
depressed.  She expressed some suicidal and homicidal 
ideations, and she has been granted Social Security 
Administration disability benefits, based on bipolar 
disorder.

In the November 1999 letter from her treating physician at 
the VA medical facility, the physician stated the veteran was 
not rational when dealing with her own issues and noted she 
had just had a bout of shop lifting due to the inability to 
control her own impulses.  She stated the veteran was 
unstable.  

The Board finds that the above-described symptoms are 
indicative of a 100 percent evaluation.  This determination 
is supported by the GAF scores of between 40 and 50.  
Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence which the Court has noted 
the importance of in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score between 41 and 
50 is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
(Emphasis added.)  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (discussing a GAF score of 50).

The Board is aware that not all the evidence is positive as 
to a finding that a 100 percent evaluation for bipolar 
disorder is warranted.  At the time of the July 1998 VA 
psychiatric evaluation, the examiner stated the veteran was 
cleanly dressed and cooperative.  The veteran was well 
oriented and able to express herself in full sentences.  
Psychotic manifestations were not detected, and her contact 
with outside reality was good.  The examiner felt the 
veteran's GAF score was at about 65.  A GAF score of 65 would 
indicate mild symptomatology.

The Board finds, however, that there is overwhelming evidence 
that the veteran's bipolar disorder symptomatology is 
typically much less than a GAF score of 65.  Bipolar disorder 
is a mood disorder, where the person's mood can go from one 
extreme to another.  The veteran's treating physician at VA 
stated she was unstable.  The treatment reports substantiate 
her constant mood swings.  The veteran and her husband have 
testified as to the veteran's difficulties in dealing with 
her illness.  Additionally, two private examiners determined 
she would not be able to work an eight-hour day and that she 
was not competent to handle her own funds.  No medical 
professional has stated the veteran is capable of working.  
The Board finds that the 100 percent evaluation for bipolar 
disorder is warranted.


ORDER

Entitlement to service connection for bilateral breast 
nodules is denied.

An initial evaluation of 100 percent for bipolar disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

At the veteran's February 1999 RO hearing, she stated she had 
seen a doctor that morning because she had blood in her urine 
and that she stated she was to submit that medical record to 
the Hearing Officer.  However, that medical record is neither 
in the claims folder nor was it listed as evidence that had 
been reviewed by the Hearing Officer at the time of the 
February 1999 statement of the case.

Additionally, at the November 1999 Board hearing, the veteran 
stated she had seen a VA urologist two to three weeks prior 
and underwent an intravenous pyelogram and perhaps a 
sonogram.  She also stated she had brought a doctor's report 
with her at the time of her RO hearing and that she gave it 
to the Hearing Officer.  Again, that record is not in the 
claims file.

Accordingly, the Board finds that VA has been put on notice 
of additional evidence that would be relevant to the 
veteran's claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should advise the veteran that 
she has the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran should be provided 
with release forms, and if she provides 
written release, the RO should assist her 
in obtaining all outstanding medical 
records pertinent to her claim for 
service connection for a renal disorder.  
The veteran should be put on notice that 
she stated she had seen a private 
examiner the same day she had her 
February 1999 RO hearing and that such 
medical report is not in the claims file 
and that she should either resubmit it, 
or release it to VA for it to obtain that 
February 1999 record.  The RO should, in 
any case, ensure that any pertinent 
records of VA treatment are associated 
with the claims file, to include the 
treatment report from the urology 
appointment she had in October 1999.

2.  The veteran should be afforded a VA 
examination by the appropriate 
specialist(s) to identify the nature and 
severity of a possible renal disorder or 
genitourinary disorder and to determine 
whether, if there is a renal disorder or 
genitourinary disorder, it was incurred 
in service.  The claims folder must be 
made available to the examiner for review 
before the examination, and the examiner 
should state in the examination report 
that he/she has reviewed the claims file, 
to include the veteran's service medical 
records.

The examiner is asked to state whether 
the veteran has a renal or genitourinary 
disorder and, if so, whether it is as 
likely as not that she incurred it during 
service.  The examiner should state upon 
what evidence the determination is based, 
to include medical principles.

3.  Thereafter, the RO should review the 
record and ensure that all the above 
actions have been requested or completed, 
to the extent possible.  The RO is 
advised that where the remand orders of 
the Board are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claim of 
entitlement to a renal/genitourinary 
disorder.  

If the benefits sought on appeal remain 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by not reporting for any scheduled 
examinations may adversely affect the outcome of her claim.  
38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals



 

- 15 -
